        Case 3:18-cv-00437-HZ           Document 148    Filed 01/16/21     Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




NORTHWEST ENVIRONMENTAL                                    No. 3:18-cv-00437-HZ
DEFENSE CENTER, WILDEARTH
GUARDIANS, and NATIVE FISH                                 ORDER
SOCIETY,

                      Plaintiffs,

       v.

UNITED STATES ARMY CORPS OF
EINGINEERS and NATIONAL MARINE
FISHERIES SERVICE,

                      Defendants.

CITY OF SALEM and MARION COUNTY,

                      Intervenor-Defendants.


HERNÁNDEZ, District Judge:

       The parties shall respond to the expert’s informational requests contained in Attachments

1 and 2 to this Order within 14 days.

       IT IS SO ORDERED.



                January 16, 2021
       DATED:______________________________.




                                                  _________________________
                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge


1 – ORDER
